 In the Matter of NEW YORK EVENING JOURNAL, INC.andNEWSPAPERGUILD OF NEW YORKIn the Matter of NEwYORK EVENING JOURNAL,INC.andAMERICANADVERTISING ASSOCIATES UNION, FEDERAL LOCAL 21627Cases Nos. R-715 and R-866, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 7, 1939On December 5, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.'On December 17, 1938, the Board issuedan Amendment to Direction of Elections.' In its Decision, as amended,the Board provided that elections by secret ballot be conducted as soonas convenient and beginning as promptly as practicable after the dateof the Direction, and further expressly authorized the use of theUnited States mail for the purposes of the election, under the super-vision of the Regional Director for the Second Region, among thoseemployees of New York Evening Journal, Inc., herein called theCompany, who fell within the groups described below :(a)City inspectors in the circulation department, to determinewhether they desired to be represented by Newspaper Guild of NewYork, by American Federation of Labor Newspaper OrganizationCouncil, or by Newspaper and Mail Deliverers' Union, or by none ofthem, for the purposes of collective bargaining;(b)All other employees except executives, employees who are cov-ered by the contracts of Stereotypers' Union; Electrotypers' Union;Paper Handlers' and Straighteners' Union ; New York NewspaperPrinting Pressmen's Union ; Local Union No. 3, International Brother-hood of Electrical Workers; Newspaper and Mail Deliverers' Union;Mailers' Union; Photo Engravers' Union; and Typographical Union;employees who are members of or are eligible to membership in Build-ing Service Employees Local No. 32b; International Association of' 10 N L. R B. 197.2 ION LIt B. 216.12 N. L.R. B., No. 18.127 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDMachinists; Commercial Telegraphers' Union; and International Alli-ance of Billposters and Billers of America, Local No. 2, AmericanFederation of Labor; employees of Hearst International AdvertisingService and those employees who are in advertising merchandise re-search; employees of the American Weekly; composing-room boys,city inspectors; temporary employees; schoolboys who are part-timeemployees, including jumpers, contract helpers, and similar part-timeboys; to determine whether they desired to be represented by NewYork Newspaper Guild or by American Federation of Labor News-paper Organization Council for the purposes of collective bargaining,or by neither.In its Decision, the Board made no final determination concerningthe appropriate unit for the purposes of collective bargaining with theCompany with respect to the city inspectors.The New York News-paper Guild, herein called the Guild, contended that the city inspectorstogether with all other employees in the editorial and commercialdivisions, including business, circulation, advertising, and alliedgroups, with certain exceptions, constitute an appropriate unit.TheNewspaper and Mail Deliverers' Union, herein called the N. M. D. U.,contended that the inspectors should be excluded from the generalunit.The Board stated that since either contention could be sustained,itwould direct a separate election to be held for the inspectors, andthat on the result of this election would depend in part its determina-tion of the appropriate unit for collective bargaining with the Com-pany.The Board stated :"If a majority of the city inspectors cast their votes for theGuild and/or the American Federation of Labor, the city inspec-tors shall be included within the general unit ... In the event,however, that a majority of the city inspectors cast their votes forthe N. M. D. U. or for neither the Guild, the American Federationof Labor, nor the N. M. D. U., the city inspectors shall be excludedfrom the general unit."Pursuant to the Direction, as amended, described above, electionsby secret ballot were conducted under the direction and supervision ofthe Regional Director for the Second Region (New York City) onDecember 20, 1938, at New York City, except as to employees in theclassification of Road Men in the Circulation Division, who werevoted by mail.On December 30, 1938, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties her Intermediate Report on the Secret Ballot.Noobjections or exceptions to the Intermediate Report have been filed byany of the parties. NEW YORK EVENING JOURNAL, INC.129As to the balloting and its results, the Regional Director reported asfollows :(a)Among the group of employees listed in paragraph (a) of theDirection :Total number eligible to vote--------------------------------22Total number of ballots cast--------------------------------19Total number of ballots counted------------------------------19Total number of votes in favor of :New York Newspaper Guild-----------------------------0American Federation of Labor Newspaper OrganizationCouncil----------------------------------------------0Newspaper and Mail Deliverers'Union------------------19None of theafore-mentioned organizations---------------0Total number of blank ballots-------------------------------0Total number of challenged votes----------------------------0(b)Among the group of employees listed in paragraph (b) of theDirection as amended :Total number eligible to vote--------------------------------713Total number of ballots cast--------------------------------620Total number of ballots counted-----------------------------595Total number of votes in favor of :American Federation of Labor Newspaper OrganizationCouncil----------------------------------------------158New York Newspaper Guild-----------------------------415Neither organization------------------------------------22Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged votes----------------------------25Although the 25 challenged votes could not affect the results of theelection, the parties nevertheless requested that the challenges be ruledupon so that it could be determined whether or not those employeeswhose votes were challenged are included in the appropriate unit.OnFebruary 21,1939, the Regional Director for the Second Region issuedand duly served upon the parties her Supplemental IntermediateReport, in which she made various rulings concerning the inclusionor exclusion of the employees who votes were challenged.No objec-tions or exceptions to the Supplemental Intermediate Report havebeen filed by any of the parties.SUPPLEMENTAL FINDINGS OF FACTIn accordance with these rulings made by the Regional Director, wefind that Louis Kamp, V. Montamoras, S. Tucker, James Reche, PaulGardner, and V. Daly, while technically not on the pay roll of April1, 1938, were eligible to vote; that J. Manketo, David Eisenberg andMae Schneider are not temporary employees and so were eligible tovote; that the following employees are not executives within themeaning of paragraph (b) of the Board's Direction, and were eligible 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDto vote: William Skelly, P. L. Campbell, John F. Spicer, L. McCabe,F. S. Cone, 0. Neudorfer, Sterling Noel, H. Slaught, Georgie (JeanHarper) Englehart, W. H. Ryan, Clarence Houseman, A. A. Nelson,Martin Dunn, and Paul Kuzma.We further find that these employeesfall within the appropriate unit as described in paragraph (b) of theDirection, as amended.We find, however, that J. Stenard and Vin-cent Sexton are temporary employees within the meaning of saidparagraph (b) of the Direction, as amended, and so are excludedfrom the appropriate unit.We find that all employees except executives, employees who arecovered by the contracts of Stereotypers' Union; Electrotypers' Union;Paper Ha. dlers' and Straighteners' Union; New York NewspaperPrinting Pressmen's Union; Local Union No. 3, International Brother-hood of Electrical Workers; Newspaper and Mail Deliverers' Union;Mailers' Union; Photo Engravers' Union; and Typographical Union;employees who are members of or are eligible to membership in Build-ing Service Employees Local No. 32b; International Association ofMachinists; Commercial Telegraphers' Union; and International Al-liance of Billposters and Billers of America, Local No. 2, AmericanFederation of Labor; employees of Hearst International AdvertisingService and those employees who are in advertising merchandise re-search; employees of the American Weekly; composing-room boys,city inspectors; temporary employees; schoolboys who are part-timeemployees, including jumpers, contract helpers, and similar part-timeboys constitute a unit appropriate for the purposes of collective bar-gaining, and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and collective bar-gaining and otherwise effectuate the policies of the Act.We find that the Guild has been designated and selected by a major-ity of the employees in the above-described unit as their representativefor the purposes of collective bargaining. It is, therefore, the exclu-sive representative of all employees in such unit for the purposes ofcollective bargaining, and we will so certify.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CoNCLusIONS OF LAW1.All the employees except executives, employees who are coveredby the contracts of Stereotypers' Union; Electrotypers' Union; PaperHandlers' and Straighteners' Union ; New York Newspaper PrintingPressmen's Union ; Local Union No. 3, International Brotherhood ofElectricalWorkers; Newspaper and Mail Deliverers' Union, Mailers'Union; Photo Engravers' Union; and Typographical Union; em-ployees who are members of or are eligible to membership in BuildingService Employees Local No. 32b; International Association of Ma- NEW YORK EVENING JOURNAL, INC.131chinists; Commercial Telegraphers' Union; and International Alli-ance of Billposters and Billers of America, Local No. 2, AmericanFederation of Labor; employees of Hearst International AdvertisingService and those employees who are in advertising merchandise re-search; employees of the American Weekly; composing-room boys,city inspectors; temporary employees; schoolboys who are part-timeemployees, including jumpers, contract helpers, and similar part-timeboys constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.2.New York Newspaper Guild is the exclusive representative of allthe employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a), of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS UERF.RY CERTIFIED that New York Newspaper Guild has beendesignated and selected by a majority of all employees of New YorkEvening Journal, Inc., New York City, excluding executives, em-ployees who are covered by the contracts of Stereotypers' Union;Electrotypers'Union; Paper Handlers' and Straighteners' Union;New York Newspaper Printing Pressmen's Union; Local UnionNo. 3, International Brotherhood of ElectricalWorkers; News-paper and Mail Deliverers' Union; Mailers' Union; Photo Engravers'Union; and Typographical Union; employees who are members of orare eligible to membership in Building Service Employees Local No.39,b;InternationalAssociation of Machinists; Commercial Teleg-raphers' Union; and International Alliance of Billposters and Billersof America, Local No. 2, American Federation of Labor; employees ofHearst International Advertising Service and those employees whoare in advertising merchandise research; employees of the AmericanWeekly; composing-room boys, city inspectors; temporary employees;schoolboys who are part-time employees, including jumpers, contracthelpers, and similar part-time boys as their representative for the pur-poses of collective bargaining and that, pursuant to the provisions ofSection 9 (a) of the Act, New York Newspaper Guild is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.169134-39-vol. 12-10 132DECISIONSOF NATIONAL LABOR RELATIONS BOARD[SAME TITLE]SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMay 12, 1939On December 5, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled proceedings. In this Decision, the Board did notfinally pass on the conflicting claims of Newspaper Guild of NewYork, herein called the Guild, and New York Typographical UnionNo. 6, herein called the Typographical Union, concerning the inclu-sion of the composing-room boys employed by New York EveningJournal, Inc., herein called the Company.The Guild contended thatthese composing-room boys should be included in the general unitclaimed by it; the Typographical Union, on the other hand, re-quested that this group of employees be excluded.The Board, initsDecision, accordingly stated :At the oral argument on August 25, 1938, however, the rep-resentative of the Typographical Union stated that the Execu-tive Council of the Union was then working upon the establish-ment of an auxiliary to the Union which would give composing-room boys limited membership as sub-apprentices....We have previously stated that "If the typographical craftorganizations desired to bargain for them [the composing-roomboys] we should be disposed to exclude them from a unit com-posed largely of white-collar workers, but we are impelled bythe consideration that no one will bargain for these workersif [the Guild] does not." 1 It appears now that the Typograph-icalUnion does desire to bargain for the composing room boysand that it has taken concrete steps toward creating machineryfor their representation.In view of pending developments, we shall suspend our finalconclusions on the claims made by the Guild and the Typo-graphical Union concerning the composing-room boys.For thepresent, we shall exclude these boys from the unit claimed bythe Guild. If, however, at the end of 90 days from the date ofthis Decision, no satisfactory machinery has been set up to pro-'Matter of Daily Mirror, Ino.andThe Newspaper Guild of New York,5 N. L R B. 362;Matter of Times PublishingCompanyandThe Newspaper Guild of Detroit,8 N. L.R. B. 1170. NEW YORK EVENING JOURNAL, INC.133vide the composing-room boys with bona fide representation,we shall then entertain a motion to include them in the generalunit hereinafter found to be appropriate.Thereafter, the Board issued an Amendment to Direction of Elec-tion,2 and, subsequently, a Supplemental Decision and Certificationof Representatives 8 in which it certified the Guild as the execlusiverepresentative of the employees in the appropriate unit.On April7, 1939, after the 90-day period provided for in the original Decisionhad expired, the Guild filed with the Board a motion to include thecomposing-room boys in the general unit previously found by theBoard to be appropriate. In its motion, the Guild stated that theTypographical Union had set up no machinery to provide the com-posing-room boys with bona fide representation.On April 13, 1939,the Board, through its Assistant Secretary, notified the Companyand the Typographical Union of the receipt of the Guild's motionand advised the Company and the Typographical Union that theBoard would proceed to a consideration of this motion "after allow-ing a period of 10 days from the date of receipt of this letter withinwhich representations of the respondent and the International Typo-graphicalUnion may be made to the Board with respect to themotion."Neither the Company nor the Typographical Union madesuch representations.Since the Guild's motion is thus unopposed, and in view of theBoard's statement in the original Decision, the Guild's motion toinclude the composing-room boys in the unit found by the Board tobe appropriate is hereby granted. In its Supplemental Decision andCertification of Representatives, the Board found that the Guildhad been designated as exclusive agent by the employees in theappropriate unit by a large majority.The 40 votes of the com-posing-room- boys could not affect the results of the election or thecertification.Therefore, we shall certify the Guild as the exclusiverepresentative of the employees in the appropriate unit as enlargedby the inclusion of the composing-room boys.Accordingly,wehereby withdraw the Supplemental Conclusions of Law and the Cer-tification of Representatives as set out in our Supplemental Decisionand Certification of Representatives, and substitute therefor theAmended Conclusions of Law and Certification of Representativesbelow.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:210N L R.B. 216.212 N. L. R. B. 127. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAW1.All the employees except executives, employees who are coveredby the contracts of Stereotypers' Union; Electrotypers' Union; PaperHandlers' and Straighteners' Union ; New York Newspaper PrintingPressmen's Union ; Local Union No. 3, International Brotherhood ofElectricalWorkers ; Newspaper and Mail Deliverers' Union ; Mail-ers'Union; Photo Engravers' Union; and Typographical Union;employees who are members of or are eligible to membership inBuilding Service Employees Local No. 32b; International Associa-tion of Machinists; Commercial Telegraphers' Union; and Interna-tionalAlliance of Billposters and Billers of America, Local No. 2,American Federation of Labor; employees of Hearst InternationalAdvertising Service and those employees who are in advertising mer-chandise research ; employees of the American Weekly ; city inspec-tors; temporary employees; schoolboys who are part-time employees,including jumpers, contract helpers and similar part-time boys con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.2.New York Newspaper Guild is the exclusive representative of allthe employees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the National Labor RelationsAct.AMENDED CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that New York Newspaper Guild has beendesignated and selected by a majority of all employees of New YorkEvening Journal, Inc.,New York City, excluding executives,employeeswho are covered by the contracts of Stereotypers'Union ; Electrotypers' Union ; Paper Handlers' and Straighteners'Union; New York Newspaper Printing Pressmen's Union; LocalUnion No. 3, International Brotherhood of ElectricalWorkers;Newspaper and Mail Deliverers' Union; Mailers' Union; Photo En-gravers' Union; and Typographical Union; employees who are mem-bers of or are eligible to membership in Building Service EmployeesLocal No. 32b; International Association of Machinists; CommercialTelegraphers' Union ; and International Alliance of Billposters andBillers of America, Local No. 2, American Federation of Labor; NEW YORK EVENING JOURNAL, INC.135employees of Hearst International Advertising Service and thoseemployees who are in advertising merchandise research; employeesof the American Weekly; city inspectors; temporary employees;schoolboys who are part-time employees, including jumpers, con-tract helpers, and similar part-time boys as their representative forthe purposes of collective bargaining and that, pursuant to the pro-visions of Section 9 (a) of the Act, New York Newspaper Guild isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR. DONALD WAKEFIELDSMITHtook no part in the considerationof the above Second Supplemental Decision and Certification ofRepresentatives.12 N. L.R. B., No. 18a.